Citation Nr: 0111355	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  98-05 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
claimed as due to exposure to radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1951 to November 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of January and March 1998 by 
the Department of Veterans Affairs (VA) Cleveland, Ohio, 
Regional Office (RO).   The case was remanded by the Board in 
March 2000 for the purpose of affording the veteran a 
hearing.  The hearing was conducted in June 2000, and the 
case is now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.

2.  The veteran's squamous cell carcinoma was not present 
until many years after separation from service and was not 
caused by exposure to ionizing radiation in service.


CONCLUSION OF LAW

Squamous cell carcinoma was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and was not due to exposure to radiation in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp 2000); 38 C.F.R. §§ 3.307, 3.309, 3.311 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statement of the case (SSOC), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOC.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained the veteran's service medical 
records and his post-service treatment records.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The veteran has 
not been afforded a VA examination as the treatment records 
adequately reflect his current medical condition.

The Board is unaware of any additional relevant evidence that 
is available.  The veteran has had several personal hearings.  
The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO apply the 
new act would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
the VA's resources is not warranted.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  If a 
chronic disease such as a malignant tumor is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

In addition, service connection for a disorder which is 
claimed to be attributable to radiation exposure during 
service can be accomplished in three different ways.  See 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 
F.3d. 1239 (Fed. Cir. 1997).  First, there are 15 types of 
cancer which will be presumptively service connected.  See 
38 U.S.C.A. § 1112c; 38 C.F.R. § 3.309(d) (2000).  

Second, 38 C.F.R. § 3.311(b) (2000) includes a list of 
"radiogenic diseases" which will be service connected 
provided that certain conditions specified in that regulation 
are met.  The regulation states that, if the veteran has one 
of the radiogenic diseases, the case will be referred to the 
Under Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  

Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994).

The veteran's service medical records do not contain any 
references to squamous cell carcinoma.  The report of a 
medical examination conducted for the purpose of his 
discharge shows that clinical evaluation of his skin was 
normal.  The veteran's only contention is that the squamous 
cell carcinoma developed many years after service as a result 
of exposure to radiation in service.  The veteran testified 
in support of his claim during a hearing held in June 2000.  
He recounted being aboard a ship during atomic bomb testing, 
and he stated that he believed that this exposure to 
radiation had caused him to develop a squamous cell carcinoma 
of the right ear.  He asserts that many of his shipmates 
developed cancer.  

The Board notes that the veteran's recent medical treatment 
records confirm that he has been treated for squamous cell 
carcinoma.  For example, a VA pathology report shows that the 
diagnosis was keratinized squamous cell carcinoma, right ear, 
shave biopsy.  Neither that record, nor any other treatment 
record contains any medical opinion regarding the etiology of 
the cancer.  

With respect to the first method through which service 
connection may be granted for a disorder claimed to be due to 
radiation exposure, (i.e. the 15 types of cancer which may be 
presumed to have been due to radiation exposure), the Board 
notes that squamous cell carcinoma is not among the listed 
disorders.  Therefore, service connection for a squamous cell 
carcinoma may not be granted under 38 C.F.R. § 3.309.

Regarding the second method by which a disease may be shown 
to have been due to radiation exposure in service, the Board 
notes that skin cancer is listed as a "radiogenic disease" 
under 38 C.F.R. § 3.311.  Accordingly, the RO referred the 
claim for further consideration with respect to the 
likelihood that the squamous cell carcinoma resulted from the 
veteran's radiation exposure in service.  First, the RO wrote 
to the Defense Special Weapons Agency in May 1997 and 
requested information regarding the level of the veteran's 
radiation exposure during service.  It was noted in the 
request that the veteran had reported that he had been 
exposed to radiation while participating in nuclear weapons 
testing in the Spring of 1954.  The veteran had been a member 
of the crew of the USS BELLE GROVE (LSD 2) that participated 
in test series CASTLE at Eniwetok Atoll during January to May 
1954.  

A reply letter from the Defense Special Weapons Agency dated 
in August 1997 shows that research and scientific dose 
reconstruction indicated that the veteran's total dose during 
Operation CASTLE was 2.0 rem gamma with an upper bound dose 
3.5 rem gamma.  It was further noted that due to the distance 
of the veteran's unit from ground zero, he had virtually no 
potential for exposure to neutron radiation.  The letter from 
the Defense Special Weapons agency also included the 
following comments:

Internally deposited radioisotopes in the 
body at levels associated with those 
experienced at atmospheric nuclear 
testing would present minimal dose to the 
skin.  Moreover, there is no evidence to 
suggest that skin cancer is associated 
with radiation doses (external or 
internal) at the levels received by 
participants in atmospheric nuclear 
testing.  Studies of medical treatments 
involving high, large-area skin doses 
have implied a qualitative relationship 
between skin exposures on the order of 
1000 rem and statistical increases in 
skin cancer, but these dose levels are at 
least two orders of magnitude above those 
received by almost all nuclear test 
participants.  The National Council on 
Radiation Protection and Measurements 
(NCRP) has found the skin cancer risk to 
be extremely small from high, large area 
skin doses as well as from high-intensity 
localized exposure (as from hot particle 
contamination) to small areas of skin.  
Their recommendations on limiting such 
exposure are based on preventing acute 
deep ulceration of the skin, which 
follows the erythema (reddening) within 
months of severe exposures.  The 
occurrence of erythema was very rare 
among nuclear test participants, and deep 
ulceration as a sequela (resulting 
condition) was not reported.  Therefore, 
an elevated incidence of skin cancer is 
not indicated as a consequence of 
radiation exposure to nuclear test 
participants.  

In November 1997, the dose estimate information from the 
Defense Nuclear Agency was submitted by the RO to the VA 
Under Secretary of Health for an opinion as to the likelihood 
that the radiation exposure resulted in the veteran's 
squamous cell carcinoma.  In the referral letter, it was 
noted that the veteran was present at Operation CASTLE in 
1954.  He was 22 years old at that time.  The reconstructed 
total dose was 2.0 rem gamma, with an upper bound dose of 3.5 
rem gamma, and there was virtually no potential for exposure 
to neutron radiation.  It was further noted that the veteran 
was first diagnosed as having squamous cell carcinoma of the 
right ear in July 1996, approximately 42 years after 
exposure.  

In response, the Chief Public Health and Environmental 
Hazards Officer noted in a report dated later in November 
1997 that skin cancer was usually attributed to ionizing 
radiation at high doses (e.g., several hundred rads).  It was 
also noted that excess numbers of basal cell cancers also had 
been reported in skin which received estimated doses of 9-12 
rads in margins of irradiated areas.  The veteran, however, 
had received only 2.0 rem gamma with an upper bound of 3.5 
rem gamma.  In light of the above, it was the opinion that it 
was unlikely that the veteran's squamous cell carcinoma could 
be attributed to exposure to ionizing radiation in service.  

In light of this opinion, which weighs against the 
appellant's claim, the Board finds that service connection 
cannot be granted for the squamous cell carcinoma under 
38 C.F.R. § 3.311.  The Board has considered a contention by 
the veteran that his exposure may have been as high as 4.57 
rem, and that this should have been used when evaluating his 
claim.  He also stated that the maximum allowable exposure 
for crew members aboard his ship was originally established 
as 3.4 rem, but was later increased to 7.8 rem.  The Board 
notes, however, that using either of these figures would not 
have resulted in a different opinion as they would still be 
well below the levels believed to be required to result in 
skin cancer.  The Board also notes that the fact that the 
service set an allowable limit of radiation exposure for 
persons participating in a test does not demonstrate that the 
veteran had exposure at such a level.  

Finally, with respect to the third method of establishing 
service connection for a disorder claimed to be due to 
radiation exposure, the Board notes that the appellant has 
not presented any medical opinion to the effect that his 
squamous cell carcinoma is attributable to his radiation 
exposure in service.  Although the veteran has cited a 
medical journal article which he contends supports his claim, 
the Board notes that a study which pertained to persons other 
than the veteran cannot be said to contain medical opinion 
demonstrating that the veteran's squamous cell carcinoma was 
attributable to radiation exposure in service.  See Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  See also Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996).  Similarly, although 
the veteran has submitted a list of fellow crew members on 
his ship who are now deceased, the Board finds that there is 
no medical opinion regarding the significance of this list to 
the veteran's claim.  

In summary, the evidence shows that the veteran's squamous 
cell carcinoma was not present until many years after 
separation from service and was not caused by exposure to 
ionizing radiation in service.  Accordingly, the Board 
concludes that the squamous cell carcinoma was not incurred 
in or aggravated by service, and may not be presumed to have 
been incurred in service.


ORDER

Service connection for squamous cell carcinoma claimed as 
secondary to exposure to radiation is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

